917 F.2d 1301Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Bob E. BAILES, Petitioner.
No. 90-8114.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 13, 1990.

On Petition for Writ of Mandamus.  (BK-88-171, BK-88-231, BK-88-253)
Bob E. Bailes, petitioner pro se.
PETITION DENIED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Bob Bailes, a federal prisoner, brought this petition for a writ of mandamus directing Judge Krumm to recuse himself in bankruptcy proceedings currently pending before him.*   A petitioner may obtain an order directing a judge's recusal through a mandamus petition.   In re Beard, 811 F.2d 818, 827 (4th Cir.1987);  In re Rogers, 537 F.2d 1196 (4th Cir.1976).  However, mandamus relief is only available when there are no other means by which the petitioner could obtain the requested relief.  Bailes made a motion for recusal in the bankruptcy court;  however, he did not appeal the denial of that motion to the district court, as he may do under 28 U.S.C. Sec. 158.  Because this remedy is still available to him, he is not entitled to mandamus relief in this Court.   In re Beard, 811 F.2d 818, 826.  Therefore, although we grant leave to proceed in forma pauperis, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.



*
 We note that this is Bailes's second such petition;  the first petition was denied by this Court, and Bailes has alleged no new relevant facts which would warrant a different disposition.  In re Bailes, No. 90-1019 (4th Cir.  June 15, 1990) (unpublished)